Citation Nr: 0822635	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-31 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a left knee disability has been 
received.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in 
the Army Reserves from August 1979 to June 1980.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision in which the 
RO, inter alia, determined that no new and material evidence 
had been received to reopen previously denied claims for 
service connection for back and left knee disabilities.  
Later the same month, the appellant filed a notice of 
disagreement (NOD); and the RO issued a statement of the case 
(SOC) in September 2006.  The appellant filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in October 2006.  The RO issued a supplemental SOC 
(SSOC) in November 2007.

Although the RO framed the issues in the rating decision, SOC 
and SSOC as entitlement to service connection for back and 
left knee disabilities, it treated the claims as petitions to 
reopen the previously denied claims for service connection 
for back and left knee disabilities, which it denied.  
Regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the appellant's claims for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  As the Board must first decide whether new and 
material evidence to reopen each of the claims for service 
connection has been received before it can address the matter 
on the merits-and in view of the Board's favorable action on 
the petition to reopen the claim for service connection for a 
left knee disability-the Board has characterized the appeal 
as encompassing the three issues set forth on the title page. 

In April 2008, the appellant testified during a video 
conference Board hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  In a July 1993 decision, the RO, inter alia, denied 
service connection for back and left knee disabilities; 
although notified of the denial in an August 1993 letter, the 
appellant did not initiate an appeal.  

3.  No new evidence associated with the claims file since the 
July 1993 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a back disability, or raises a 
reasonable possibility of substantiating this claim. 

4.  New evidence associated with the claims file since the 
July 1993 denial of the claim for service connection for a 
left knee disability that is not cumulative and redundant of 
evidence of record at the time of the prior denial, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim. 

5.  While the record reflects treatment following an in-
service left knee injury, no chronic left knee disability was 
shown at the time of discharge from service or for many years 
thereafter, and the only medical opinion to address the 
question of whether there exists a medical nexus between 
current left knee disability and service weighs against the 
claim. 


CONCLUSIONS OF LAW

1.  The July 1993 rating decision that denied service 
connection for back and left knee disabilities is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

2.  As evidence received since the RO's July 1993 denial of 
service connection for a back disability is not new and 
material, the criteria for reopening this claim are not met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007)

3.  As evidence received since the RO's July 1993 denial of 
service connection for a left knee disability is new and 
material, the criteria for reopening this claim are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  The criteria for service connection for a left knee 
disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to petitions to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In this appeal, a November 2005 pre-rating letter noted that 
the appellant's claims for service connection had been denied 
because there was no evidence of a back condition in service 
and because the left knee in-service injury was considered 
acute and his left knee appeared to be normal at "[VA] 
examination".  It was indicated that, in order to reopen his 
previously denied claims, he had to submit evidence relating 
to these facts.  This letter also provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the underlying claims for service connection, 
as well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that is relevant to the 
claims (consistent with the version of 38 C.F.R. § 3.159 then 
in effect).  Thereafter, a September 2006 post-rating letter 
notified the appellant regarding the assignment of disability 
ratings and effective dates, as well as the type of 
information that impacts these determinations.  

After the issuance of each notice described above, and 
opportunity for the appellant to respond, the November 2007 
SSOC reflects readjudication of the claims.  Hence, although 
the latter notice post-dates the rating decision on appeal, 
the appellant is not shown to be prejudiced by the timing of 
this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).  

The Board further points out that, in a January 2008 letter, 
the RO corrected its statement with regard to the reason for 
the July 1993 denial of service connection for a left knee 
disability to reflect that there was no evidence that a left 
knee condition existed at discharge.  Given the fact that the 
appellant testified at a Board hearing following this notice 
and the Board's favorable disposition on the request to 
reopen the claim for service connection for a left knee 
disability, the Board finds that the appellant is not shown 
to be prejudiced by the timing of this notice.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
appellant's service treatment records, post-service private 
medical records and physicians' statements, and reports of VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the April 2008 Board 
hearing as well as various written statements submitted by 
the appellant and his attorney, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate the petitions to reopen and the 
underlying service connection claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the appeal.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the claimant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be granted for any disease diagnosed 
after discharge from  service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board observes that, with respect to the appellant's Army 
Reserve service, the applicable laws and regulations permit 
service connection only for disability resulting from disease 
or injury incurred or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing inactive duty 
for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24) 
(West 2002); 38 C.F.R. § 3.6 (2007).



A.  Petitions to Reopen

The appellant's initial claims for service connection for 
back and left knee disabilities were previously denied in a 
July 1993 rating decision.  That decision was based on the 
appellant's service treatment records, a private physician's 
statement, and private medical records.  Even though the 
appellant claimed that he injured his back and left knee when 
he fell off a truck, his service treatment records showed no 
complaints of, or treatment for, any back condition in 
service.  Private medical evidence revealed that the 
appellant sustained a work-related injury to his spine, on 
April 11, 1991, when he fell over a floor buffer.  The 
appellant was treated on several occasions for a left knee 
injury sustained when, while running, he stepped in a hole 
and tore his medial collateral ligament.  His separation 
examination showed only some tenderness over the knee with no 
swelling and normal range of motion.  However, none of the 
evidence included evidence of either a nexus between his back 
disability and service or evidence of, or treatment for, a 
chronic left knee disability after service discharge.  
Therefore, his claims were denied.  

Although the appellant was informed of the July 1993 decision 
the following month, he did not initiate an appeal within one 
year of notification.  Therefore, the July 1993 rating 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

Here, the appellant's petition to reopen the previously 
denied claims for service connection for back and left ankle 
disabilities was received in October 2005.  Again, he claimed 
that he sustained injuries to both his back and left knee 
when he fell off the back of a 2 1/2-ton truck while in 
service.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the July 1993 RO 
decision that denied the claim for service connection.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the RO's prior denial 
consists of additional private medical records and statements 
from private physicians; VA examination reports, the 
transcript of the appellant's hearing, and various written 
statements provided by him and by his attorney, on his 
behalf. 

In his hearing  testimony and in various written statements, 
the appellant reiterated his contention that he injured his 
lower back and left knee in service when he fell off a truck, 
that he continued to have problems with the left knee giving 
out ever since, and that as result he underwent a total knee 
replacement in 2002.  With regard to his back, the appellant 
indicated that he had never recovered from his in-service 
injury and has now been diagnosed with arthritis. 

Both private physician's statements, private treatment 
records and reports of VA examinations performed in November 
2005 and October 2007 reflect that the appellant stopped 
working in 2000 secondary to a fall on the job due to his 
left knee giving out, that he had a total knee replacement in 
2002, and that he has been diagnosed with tri-compartmental 
degenerative joint disease and residuals of status post left 
knee replacement with flexion abnormality.

1.  Back Disability

The Board finds that the additionally received private 
medical records and VA examination reports related to the 
appellant's left knee disability are "new" in the sense that 
they were not previously before agency decision maker; 
however, this evidence is not "material" for purposes of 
reopening the claim for service connection for a back 
disability.  As noted above, evidence of record in July 1993 
included the appellant's service treatment records, which 
show no complaints of, or treatment for, a low back 
disability during active duty, and post-service medical 
records from private sources showing treatment for a back 
disability that resulted from a 1991 work-related injury.  
The new medical evidence submitted by the appellant relates 
to ongoing treatment for a chronic left knee disability.  
This evidence does not include any medical comment or opinion 
addressing a relationship between his current chronic low 
back disability and the appellant's period of military 
service.  Thus, this evidence is not material because it does 
not also provide a reasonable possibility of substantiating 
the claim.  Simply stated, none of the medical evidence is 
pertinent to the central question underlying the claim for 
service connection:  whether the appellant's chronic low back 
disability is objectively linked to his period of ACDUTRA.  
Hence, the medical evidence is not material for purposes of 
reopening the claim.

The only other evidence associated with the claims file 
consists of the appellant's lay assertions and Board hearing 
transcript, reflecting his report that he was injured when he 
fell from a truck in service and that he now has been 
diagnosed with arthritis.  Thus, in his statements and 
testimony, the appellant asserts, in essence, that his 
chronic low back disability was the result of his military 
service.  These statements appear to be, essentially, 
redundant of assertions made in connection with the prior 
claim, and, thus, are not new for purposes of reopening the 
claim.  Even if new, however, these statements would not 
constitute material evidence to reopen the claim.  Where, as 
here, resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that, new 
and material evidence to reopen the claim for service 
connection for back disability has not been received.  As 
such,  the requirements for reopening are not met, and the 
July 1993 rating decision that denied service connection for 
a back disability remains final.  As the appellant has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

2.  Left Knee Disability

The above-described evidence-in particular, the private 
medical evidence and the VA examination reports showing 
diagnoses of, and treatment for, a current left knee 
disability-provides a basis for reopening the claim.  As 
this evidence was not previously considered by agency 
adjudicators, and is not cumulative or duplicative of 
evidence previously of record, it is "new".  As noted 
above, at the time of prior denial, there was no evidence of 
a chronic left knee disability, and the record now includes 
diagnoses of degenerative joint disease and residuals of 
status post total left knee replacement; thus, the "new" 
evidence relates to an unestablished fact that is necessary 
to substantiate the claim.  As the record now includes the 
appellant's testimony that he continued to have left knee 
problems that eventually lead to a total knee replacement, 
Board also finds this evidence provides a reasonable 
possibility of substantiating the claim.  The Board 
reiterates that, for purposes of reopening, the credibility 
of the evidence is presumed.  Justus, 3 Vet. App. at 512-513.  

Accordingly, the Board concludes that the criteria for 
reopening the claim for service connection for a left knee 
disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

B.  Service Connection for a Left Knee Disability

Considering the pertinent evidence of record in light of the 
above, the Board finds that service connection for a left 
knee disability is not warranted.

Service treatment records confirm that the appellant was 
treated on several occasions for an injury to his left knee, 
as a result of stepping in a hole while running during basic 
training, not due to a fall from a truck.  He was diagnosed 
with a torn medial collateral ligament and placed on a 
temporary physical profile.  His separation examination 
showed only some tenderness over the knee with no swelling 
and normal range of motion.  However, no chronic left knee 
disability was noted.  

Post-service private medical records and physicians' 
statements show that, in February 2000, while working as a 
painter for a truck painting company, the appellant hurt his 
left knee.  He was walking a large steel plate that caught 
his air hose and fell against his left knee and crushed some 
of the bones of his knee.  Following various radiological 
studies, the appellant underwent arthroscopic surgery in 
March 2000, followed by a total knee replacement in April 
2002.

During VA examination in November 2005, the appellant gave a 
history of experiencing intermittent left knee pain and 
swelling since service.  He stopped working in 2000 secondary 
to a fall on the job which he claimed was the result of his 
left knee giving out.  Ultimately, the appellant ended up 
with a left total knee replacement.  After which, he reported 
having intermittent pain and swelling in the left knee, which 
he treats with occasional Tylenol and ice.  Following 
physical examination, the impression was status post left 
total knee replacement and history of medial collateral 
ligament tear while in service.  This examiner indicated that 
he could not comment as to whether the appellant's total knee 
replacement and current left knee disability was related to 
service because he did not have the records dealing with the 
left total knee replacement available for review. 

In an October 2007 VA examination report, the examiner noted 
that the appellant had injured his knee while running in 
service, when he stepped into a hole and tore his medial 
collateral ligament "for which he was casted in December 
197[9]."  Following treatment, the orthopedic physician, 
while in the military service, had advanced the appellant to 
full duty.  On his February 1980 discharge examination 
report, no swelling of the left knee was noted.  He had 
normal full range of motion of the left knee.  A review of 
the claims file that included records pertaining to the 2002 
total knee replacement revealed that the appellant was 
involved in a work-related injury in 2000, which prompted 
surgery to his left knee.  Following physical examination, 
the diagnosis was residuals of status post left knee 
replacement with flexion abnormality mildly active at the 
time of examination.  Based upon the physical examination of 
the claimant and review of the records, the examiner opined 
that the appellant's current left knee condition is not 
related to the injury in the military service.  This examiner 
noted that prior to discharge from service in February 1980, 
left knee examination revealed normal range of motion with no 
swelling; and that the appellant also had worked for 
approximately ten years full duty as a tractor trailer 
painter and did not seek orthopedic attention in regards to 
his left knee until the fall injury while at work to his left 
knee.

As the foregoing recitation of the evidence demonstrates, the 
appellant has a current left knee disability-degenerative 
joint disease and residuals of status post total left knee 
replacement.  However, there is no persuasive evidence of a 
nexus between the appellant's service-in particular, the 
1979 injury-and any current left knee disability.

The appellant's service treatment records clearly reflect 
that the appellant was treated for an in-service injury to 
his left knee.  However, no chronic left knee disability was 
shown in service.  After the in-service injury and treatment 
on March 12, 1980, there were no further complaints of, or 
treatment for, left knee problems prior to his discharge from 
service in June 1980.  There also is no evidence of any left 
knee disability for many years after service.  Although the 
appellant contends that, post service, he continued to have 
difficulties with his left knee, the evidence of record shows 
first post-service treatment for left knee symptoms in 
February 2000 following a work-related injury, nearly twenty 
years after his discharge from service.  The Board points out 
that the passage of so many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board finds probative the opinion of the October 2007 VA 
examiner-the only medical opinion to address the question of 
whether there exists a medical nexus between service and a 
current left knee disability.  This examiner opined that the 
appellant's current left knee condition is not related to the 
injury in the military service.  The examiner noted that 
prior to discharge from service in February 1980, left knee 
examination revealed normal range of motion with no swelling; 
and that the appellant also had worked for approximately ten 
years full duty as a tractor trailer painter and did not seek 
orthopedic attention in regards to his left knee until the 
fall injury while at work to his left knee in 2000. 

The Board accords great probative value to the October 2007 
VA examiner's opinion, based as it was on a review of the 
appellant's claims file, a detailed review of pertinent 
aspects of the appellant's documented medical history, and a 
current examination, and considers it to be of primary 
importance in the disposition of this appeal.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion he reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Significantly, neither the appellant nor his attorney has 
presented, identified, or even alluded to the existence of a 
contrary medical opinion.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's oral and 
written assertions, to include those advanced by his 
attorney, on his behalf.   As noted above, however, this 
claim turns on the matter of whether there exists a medical 
relationship between the appellant's service and his current 
left knee disability-a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As neither the appellant nor his attorney is 
shown to have appropriate medical training and expertise, 
neither is competent to render a persuasive opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for a left knee disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

As new and material evidence to reopen the claim for service 
connection for a back disability has not been received, to 
this extent, the appeal is denied.

As new and material evidence to reopen the claim for service 
connection for a left knee disability has been received, to 
this extent ,the appeal is granted.

Service connection for a left knee disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


